 Case 1:18-cr-00457-AMD Document 94 Filed 08/29/19 Page 1 of 2 PageID #: 977




August 29, 2019



VIA ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Courtroom 4GN
Brooklyn, NY 11201


Re:    United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-2)(AMD);
       Government’s Application for Designation of Sensitive Discovery Materials

Dear Judge Donnelly:

       On behalf of Huawei Technologies Co., Ltd. and Huawei Device USA Inc. (collectively,
“Defendants”), we write to inform the Court that Defendants do not seek leave to file a surreply
in support of their Opposition to the Government’s Application for Designation of Sensitive
Discovery Materials. See Opposition at 7 n.13 (reserving right to seek leave to file surreply).

       Defendants respectfully request that the Court allow oral argument on the Application.
The Application presents the parties’ first contested discovery dispute and oral argument may aid
the Court in providing guidance regarding the recurring issue of discovery designations.
Defendants propose that the parties address the Application at the September 4, 2019 status
conference.
 Case 1:18-cr-00457-AMD Document 94 Filed 08/29/19 Page 2 of 2 PageID #: 978


United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
August 29, 2019
Page 2



       Respectfully submitted,


         /s/ James M. Cole                        /s/ David Bitkower
         James M. Cole                           David Bitkower
         SIDLEY AUSTIN LLP                       JENNER & BLOCK LLP
         1501 K Street, NW                       1099 New York Avenue, NW
         Washington, D.C. 20005                  Suite 900
         Tel: 202-736-8246                       Washington, D.C. 20001
         Email: jcole@sidley.com                 Tel: 202-639-6048
                                                 Email: dbitkower@jenner.com
         Michael A. Levy
         SIDLEY AUSTIN LLP
         787 Seventh Avenue
         New York, NY 10019
         Tel.: 212-839-5300
         Email: mlevy@sidley.com

         Counsel for Defendants Huawei Technologies Co., Ltd. and Huawei Device USA Inc.

cc:    Government counsel (by ECF)
